       Case 3:19-cv-00043-MMD-CLB Document 70 Filed 04/20/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

BRUCE BIRCH,               )                     3:19-CV-0043-MMD-CLB
                           )
           Plaintiff,      )                     MINUTES OF THE COURT
                           )
     vs.                   )                     April 20, 2020
                           )
PAM DEL PORTO, et al.,     )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Plaintiff’s motions for clarification and for law library assistance (ECF Nos. 67, 68 &
69) are DENIED as set forth in the court’s previous order (ECF No. 65).

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
